ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




            Wellington Homes, Inc. v. West Dundee China Palace Restaurant, Inc.,
                                 2013 IL App (2d) 120740




Appellate Court            WELLINGTON HOMES, INC., Individually and as the Representative
Caption                    of a Class of Similarly Situated Persons, Plaintiff-Appellee, v. WEST
                           DUNDEE CHINA PALACE RESTAURANT, INC., AHMAD AZMI,
                           and TEHMINA AZMI, Defendants-Appellants.



District & No.             Second District
                           Docket No. 2-12-0740


Filed                      February 4, 2013
Rehearing denied           March 13, 2013


Held                       Private claims filed under the federal Telephone Consumer Protection
(Note: This syllabus       Act in Illinois state courts are subject to the four-year federal catchall
constitutes no part of     statute of limitations, not the Illinois two-year limitations period for a
the opinion of the court   statutory penalty.
but has been prepared
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Lake County, No. 09-CH-1577; the
Review                     Hon. Mitchell L. Hoffman, Judge, presiding.


Judgment                   Certified questions answered.
Counsel on                  Edward K. Grasse and Christopher D. Willis, both of Busse, Busse &
Appeal                      Grasse, P.C., of Chicago, for appellants.

                            Brian J. Wanca and David M. Oppenheim, both of Anderson & Wanca,
                            of Rolling Meadows, James A. Bock, Robert M. Hatch, and James M.
                            Smith, all of Bock & Hatch, LLC, of Chicago, for appellee


Panel                       JUSTICE ZENOFF delivered the judgment of the court, with opinion.
                            Presiding Justice Burke and Justice Hudson concurred in the judgment
                            and opinion.




                                              OPINION

¶1          The federal Telephone Consumer Protection Act of 1991 (TCPA) (47 U.S.C. § 227
        (2006)) prohibits, among other things, the use of “any telephone facsimile machine,
        computer, or other device to send, to a telephone facsimile machine, an unsolicited
        advertisement.” 47 U.S.C. § 227(b)(1)(C) (2006). In addition to permitting state attorneys
        general and the Federal Communications Commission to pursue civil actions in federal
        district court for violations of the statute (47 U.S.C. § 227(f)(1), (f)(2), (f)(3) (2006)), the
        TCPA permits individuals to bring private actions seeking statutory damages of $500 per
        violation of the statute, in either state court or federal district court (47 U.S.C. § 227(b)(3),
        (c)(5) (2006); Mims v. Arrow Financial Services, LLC, 565 U.S. ___, ___, 132 S. Ct. 740,
        747 (2012)). Congress, which enacted the TCPA in 1991, previously had enacted a statute
        providing that, “[e]xcept as otherwise provided by law, a civil action arising under an Act
        of Congress enacted after [December 1, 1990,] may not be commenced later than 4 years
        after the cause of action accrues.” 28 U.S.C. § 1658(a) (2006). Relevant to this appeal,
        section 13-202 of the Illinois Code of Civil Procedure (Code) provides: “Actions *** for a
        statutory penalty *** shall be commenced within 2 years next after the cause of action
        accrued ***.” 735 ILCS 5/13-202 (West 2006).
¶2          This interlocutory appeal pursuant to Illinois Supreme Court Rule 308 (eff. Feb. 26,
        2010) involves two certified questions: (1) “Does Illinois’ two-year limitations period for a
        statutory penalty *** apply to TCPA claims brought in Illinois state courts seeking statutory
        damages pursuant to [section 227(b)(3) of the TCPA?]” and (2) “If not, what limitations
        period applies to TCPA claims brought in Illinois state courts?” We answer the first certified
        question in the negative. As to the second certified question, we conclude that the four-year
        federal catchall statute of limitations codified at 28 U.S.C. § 1658(a) applies to private TCPA
        claims filed in Illinois state courts.


                                                  -2-
¶3                                       BACKGROUND
¶4        On March 31, 2009, plaintiff, Wellington Homes, Inc., an Illinois corporation with its
     principal place of business in Lake County, filed in the circuit court of Lake County a class
     action complaint individually and on behalf of a class of individuals who, “[o]n or about May
     16, 2006,” received an unsolicited one-page fax advertising China Palace, a restaurant
     located in West Dundee, Illinois, and owned by defendant, West Dundee China Palace
     Restaurant, Inc. Count I of the complaint alleged that the transmissions violated the TCPA
     and, pursuant to section 227(b)(3) of the TCPA, triggered statutory damages of $500 per
     transmission. Count II alleged common-law conversion. Count III alleged violation of the
     Illinois Consumer Fraud and Deceptive Business Practices Act (815 ILCS 505/1 et seq.
     (West 2006)). Plaintiff’s third amended complaint, filed November 18, 2010, also named as
     defendants Ahmad Azmi and Tehmina Azmi, who allegedly were the “officers, directors,
     shareholders and control persons” of West Dundee China Palace Restaurant, Inc.
¶5        On January 14, 2011, the court certified a class consisting of all persons who received
     an unsolicited fax advertising China Palace in May 2006. By October 2011, defendants had
     not appeared, despite having being served. On October 11, 2011, on plaintiff’s motion, the
     court entered summary judgment in favor of plaintiff and against defendants in the amount
     of $2,440,196. The court calculated the amount of the judgment based on 3,842 unsolicited
     fax transmissions at $500 per occurrence, plus prejudgment interest of $519,196. Shortly
     thereafter, defendants filed an appearance and, pursuant to section 2-1301(e) of the Code
     (735 ILCS 5/2-1301(e) (West 2010)), moved to vacate the October 11, 2011, order. Counsel
     for defendants stated in the motion that defendants’ insurer had filed a declaratory judgment
     action seeking a declaration that it had no duty to defend against the instant litigation.
     However, the declaratory judgment action had been resolved with a finding that defendants’
     insurer did have a duty to defend. On January 26, 2012, the court granted defendants’ motion
     to vacate and gave defendants 28 days to answer or otherwise plead.
¶6        Defendants timely filed a combined motion to dismiss plaintiff’s third amended
     complaint pursuant to section 2-619.1 of the Code (735 ILCS 5/2-619.1 (West 2010)).
     Relevant to the issue raised on appeal, defendants sought dismissal of count I of the
     complaint pursuant to section 2-619(a)(5) of the Code (735 ILCS 5/2-619(a)(5) (West
     2010)), because, defendants contended, plaintiff’s TCPA claim was barred by Illinois’s two-
     year statute of limitations for actions for statutory penalties. Plaintiff argued in response that
     its TCPA claim was subject to the four-year federal catchall statute of limitations codified
     at 28 U.S.C. § 1658(a).
¶7        On April 24, 2012, the trial court denied defendants’ motion to dismiss. On June 28,
     2012, the trial court entered an agreed order certifying the two questions set forth above for
     interlocutory appeal pursuant to Illinois Supreme Court Rule 308, and this court subsequently
     allowed the appeal.

¶8                                      ANALYSIS
¶9       Section 227(b)(3) of the TCPA, entitled “Private right of action,” provides:
            “A person or entity may, if otherwise permitted by the laws or rules of court of a

                                                -3-
           State, bring in an appropriate court of that State–
                    (A) an action based on a violation of this subsection or the regulations prescribed
                under this subsection to enjoin such violation,
                    (B) an action to recover for actual monetary loss from such a violation, or to
                receive $500 in damages for each such violation, whichever is greater, or
                    (C) both such actions.
           If the court finds that the defendant willfully or knowingly violated this subsection or the
           regulations prescribed under this subsection, the court may, in its discretion, increase the
           amount of the award to an amount equal to not more than 3 times the amount available
           under subparagraph (B) of this paragraph.” (Emphasis added.) 47 U.S.C. § 227(b)(3)
           (2006).
¶ 10       The proper interpretation of the statutory language “if otherwise permitted by the laws
       or rules of court of a State” has been the subject of extensive debate in both federal and state
       courts across the country. Until the United States Supreme Court resolved the issue in Mims,
       a split existed among the federal courts of appeals as to whether private TCPA claims could
       be brought in federal district court, or whether the statutory language meant that state courts
       had exclusive jurisdiction over such claims. Mims, 565 U.S. at ___, 132 S. Ct. at 747. In
       Mims, the Supreme Court resolved the split by concluding that state and federal courts have
       concurrent jurisdiction over such actions. Mims, 565 U.S. at ___, 132 S. Ct. at 747.
       Additionally, at least one state court has interpreted the statutory language to mean that
       individuals cannot bring private actions under the TCPA in state court unless the state “opts
       in” by passing legislation permitting such actions. The Chair King, Inc. v. GTE Mobilnet of
       Houston, Inc., 184 S.W.3d 707, 716 (Tex. 2006).
¶ 11       In Italia Foods, Inc. v. Sun Tours, Inc., 2011 IL 110350, our supreme court addressed the
       issue of how to properly interpret the statutory language. The court outlined three possible
       approaches, including the “opt in” approach, the “opt out” approach, and the
       “acknowledgment” approach. Italia Foods, 2011 IL 110350, ¶¶ 20, 29, 35. The court rejected
       the “opt in” approach–adopted by the Texas Supreme Court (The Chair King, 184 S.W.3d
       at 716)–because the approach “ ‘runs afoul’ ” of the supremacy clause of the United States
       Constitution (U.S. Const., art. VI, cl. 2). Italia Foods, 2011 IL 110350, ¶ 29 (quoting Condon
       v. Office Depot, Inc., 855 So. 2d 644, 647 (Fla. Dist. Ct. App. 2003)). The court did not
       discuss the merits of the “opt out” approach, which would interpret the statutory language
       as permitting states to pass legislation that specifically would prohibit TCPA claims in state
       courts, because none of the parties argued for that approach. Italia Foods, 2011 IL 110350,
       ¶ 36. Ultimately, the court adopted the “acknowledgment” approach, which interprets the
       statutory language “if otherwise permitted by the laws or rules of court of a State” as simply
       an acknowledgment of well-established supremacy clause jurisprudence. Italia Foods, 2011
       IL 110350, ¶¶ 21, 25. The chosen approach “acknowledge[s] that states have the right to
       structure their own court systems; that neutral state laws and court rules concerning state




                                                 -4-
       court jurisdiction and procedure[1] apply to TCPA claims; and that state courts are not
       obligated to change their procedural rules to accommodate TCPA claims.” Italia Foods,
       2011 IL 110350, ¶ 20.
¶ 12        With this background in place, we can now address the parties’ arguments regarding
       which statute of limitations applies to TCPA claims brought in Illinois state courts.
       Defendants contend that the key issue before us is “[d]efining the precise limits” of the
       statutory language “if otherwise permitted by the laws or rules of court of a State.”
       Defendants argue that our supreme court’s adoption of the “acknowledgment” approach to
       interpreting this statutory language “ends the inquiry” and “commands” application of
       Illinois’s two-year statute of limitations for actions for statutory penalties. In support of this
       argument, defendants contend that state statutes of limitations qualify as neutral procedural
       rules and “thus [are] applicable to federal claims brought in state court.”
¶ 13        Defendants also cite the following statement by the Supreme Court in Mims: “[B]y
       providing that private actions may be brought in state court ‘if otherwise permitted by the
       laws or rules of court of [the] State’ [citation], Congress arguably gave States leeway they
       would otherwise lack to ‘decide for [themselves] whether to entertain claims under the
       [TCPA]’ [citation].” Mims, 565 U.S. at ___, 132 S. Ct. at 751. Defendants contend that this
       statement suggests that the Supreme Court would favor the “opt out” approach to interpreting
       the TCPA’s “if otherwise permitted” language, which, according to defendants, would
       further support applying the Illinois statute of limitations.
¶ 14        Finally, defendants cite the rule that, “[w]here a federal statute fails to specify a
       limitations period for suits under it, ‘courts apply the most closely analogous statute of
       limitations under state law.’ ” Mydlach v. DaimlerChrysler Corp., 226 Ill. 2d 307, 316
       (2007) (quoting DelCostello v. International Brotherhood of Teamsters, 462 U.S. 151, 158
       (1983)). Defendants assert that this rule applies here, because the TCPA is silent as to the
       applicable limitations period. Moreover, defendants argue, this rule should apply because
       Congress clearly did not intend for the four-year federal catchall statute of limitations to
       apply to TCPA claims.


               1
                 As the court in Italia Foods further explained, a state’s authority to refuse to hear a federal
       claim on the basis of a neutral state law or rule of court is “ ‘bottomed deeply in belief in the
       importance of state control of state judicial procedure.’ ” (Internal quotation marks omitted.) Italia
       Foods, 2011 IL 110350, ¶ 24 (quoting Howlett v. Rose, 496 U.S. 356, 372 (1990)). This authority
       reflects the general principles that states “ ‘have great latitude to establish the structure and
       jurisdiction of their own courts’ ” and that “ ‘federal law takes the state courts as it finds them.’ ”
       (Internal quotation marks omitted.) Italia Foods, 2011 IL 110350, ¶ 24 (quoting Howlett, 496 U.S.
       at 372). However, a state’s authority to refuse to hear a federal claim on the basis of a neutral state
       law or rule of court does not permit “state courts to disassociate themselves from federal law because
       they disagree with its substance or because they refuse to recognize the superior authority of federal
       law.” Italia Foods, 2011 IL 110350, ¶ 23. Rather, “state courts must remain open to litigants with
       federal causes of action ‘on the same basis that they are open to litigants with causes of action
       springing from a different source.’ ” (Internal quotation marks omitted.) Italia Foods, 2011 IL
       110350, ¶ 23 (quoting Howlett, 496 U.S. at 372).

                                                     -5-
¶ 15        Plaintiff, by contrast, maintains that the four-year federal catchall statute of limitations
       applies to TCPA claims brought in Illinois state courts. Plaintiff argues that, while a state
       statute of limitations might be considered procedural in the context of a choice-of-law
       analysis involving conflicting state laws, it is not considered procedural in the context of
       supremacy clause jurisprudence. Therefore, plaintiff contends, our supreme court’s adoption
       of the “acknowledgment” approach does not require application of Illinois’s two-year statute
       of limitations for actions for statutory penalties.
¶ 16        Plaintiff also rejects defendants’ reading of Mims. According to plaintiff, that the
       Supreme Court in Mims held that TCPA claims are federal actions that can be brought in or
       removed to federal district court supports the conclusion that Congress intended for the
       federal catchall statute of limitations to apply to TCPA claims, even when filed in state court.
¶ 17        Finally, plaintiff contends that the rule that state statutes of limitations apply where
       federal statutes are silent in that regard is inapplicable here. Plaintiff argues that the Supreme
       Court’s decision in Jones v. R.R. Donnelley & Sons Co., 541 U.S. 369 (2004), requires
       application of the federal catchall statute of limitations to all actions arising under federal
       statutes enacted after December 1, 1990, unless there is an unambiguous direction to the
       contrary. According to plaintiff, the phrase “if otherwise permitted by the laws or rules of
       court of a State” is not an unambiguous direction to refrain from applying the federal catchall
       statute of limitations to TCPA claims.
¶ 18       Our standard of review in appeals involving certified questions is de novo. Italia Foods,
       2011 IL 110350, ¶ 9. Additionally, addressing defendants’ arguments requires us to decide
       which statute of limitations applies to private TCPA claims and to interpret language
       contained in the TCPA, both of which involve questions of law ordinarily reviewed de novo.
       See Citizens Opposing Pollution v. ExxonMobil Coal U.S.A., 2012 IL 111286, ¶ 23
       (reviewing de novo an issue of statutory construction); Travelers Casualty & Surety Co. v.
       Bowman, 229 Ill. 2d 461, 466 (2008) (reviewing de novo a statute-of-limitations issue).
¶ 19        In interpreting a federal statute, “ ‘[o]ur task is to give effect to the will of Congress, and
       where its will has been expressed in reasonably plain terms, that language must ordinarily
       be regarded as conclusive.’ ” (Internal quotation marks omitted.) Italia Foods, 2011 IL
       110350, ¶ 12 (quoting Negonsott v. Samuels, 507 U.S. 99, 104 (1993)). “[A] court must not
       focus exclusively on a single sentence or phrase, but must view the statute as a whole.” Italia
       Foods, 2011 IL 110350, ¶ 12. The language of a statute usually is the best indicator of
       legislative intent. In re Application of the County Treasurer, 214 Ill. 2d 253, 258 (2005).
       Where a statute is susceptible to more than one interpretation, courts must construe the
       statute, always keeping in mind the “paramount” concern of legislative intent. In re
       Application of the County Treasurer, 214 Ill. 2d at 259. In doing so, “[t]he court may
       consider the reason for the law, the problems sought to be remedied, and the purposes to be
       achieved.” Italia Foods, 2011 IL 110350, ¶ 12. A “literal and confined construction of a
       statute” should always yield to an interpretation that gives effect to the “spirit and intent of
       the legislature” and that avoids “absurdity, inconvenience, or injustice.” In re Application of
       the County Treasurer, 214 Ill. 2d at 259.
¶ 20        First, we reject defendants’ assertion that our supreme court’s adoption of the


                                                   -6-
       “acknowledgment” approach to interpreting the statutory language “if otherwise permitted
       by the laws or rules of court of a State” somehow “ends the inquiry” and “commands”
       application of the Illinois two-year statute of limitations for actions for statutory penalties.
       As we stated above, our supreme court interpreted the statutory language as simply an
       acknowledgment of well-established supremacy clause jurisprudence. Italia Foods, 2011 IL
       110350, ¶ 25. Under the supremacy clause, state courts have an obligation to enforce federal
       law. Italia Foods, 2011 IL 110350, ¶ 22. “ ‘Federal law is enforceable in state courts not
       because Congress has determined that federal courts would otherwise be burdened or that
       state courts might provide a more convenient forum[,] *** but because the Constitution and
       laws passed pursuant to it are as much laws in the States as laws passed by the state
       legislature.’ ” Italia Foods, 2011 IL 110350, ¶ 22 (quoting Howlett, 496 U.S. at 367). Thus,
       “absent a valid excuse, a state court may not deny a federal right when the parties and the
       controversy are properly before it.” Italia Foods, 2011 IL 110350, ¶ 23. “An excuse that is
       inconsistent with or violates federal law is not a valid excuse ***.” Howlett, 496 U.S. at 371.
       This is because “ ‘any state law, however clearly within a State’s acknowledged power,
       which interferes with or is contrary to federal law, must yield.’ ” Felder v. Casey, 487 U.S.
       131, 138 (1988) (quoting Free v. Bland, 369 U.S. 663, 666 (1962)).
¶ 21       Generally, a state court may refuse to hear a federal claim only if the claim is barred by
       “ ‘a neutral state rule regarding the administration of the courts,’ ” and even then only if the
       neutral state rule is not preempted by federal law. Italia Foods, 2011 IL 110350, ¶ 24
       (quoting Howlett, 496 U.S. at 372). The Supreme Court in Howlett provided three examples
       of dismissals based on appropriate neutral state rules: (1) where neither the plaintiff nor the
       defendant resided in the forum state (Howlett, 496 U.S. at 374 (citing Douglas v. New York,
       N.H. & H.R. Co., 279 U.S. 377 (1929))); (2) where the claim arose outside of the forum state
       (Howlett, 496 U.S. at 374-75 (citing Herb v. Pitcairn, 324 U.S. 117 (1945))); and (3) where
       the claim was subject to dismissal based upon application of the doctrine of forum non
       conveniens (Howlett, 496 U.S. at 375 (citing Missouri ex rel. Southern Ry. Co. v. Mayfield,
       340 U.S. 1 (1950))).
¶ 22       Contrary to defendants’ position, for purposes of supremacy clause jurisprudence, federal
       limitations periods generally are considered components of federal law that must be followed
       when entertaining federal causes of action. See McAllister v. Magnolia Petroleum Co., 357
       U.S. 221, 224 (1958) (“[W]e simply hold that where an action for unseaworthiness is
       combined with an action under the Jones Act [(46 U.S.C. § 688 (1946))] a court cannot apply
       to the former a shorter period of limitations than Congress has prescribed for the latter. We
       think this is so whether the action is at law or in admiralty, in the state or the federal
       courts.”); Engel v. Davenport, 271 U.S. 33, 38-39 (1926) (holding that the two-year statute
       of limitations contained in the federal Employer’s Liability Act [(35 Stat. 65 (1908))] and
       incorporated by reference into the federal Merchant Marine Act [(41 Stat. 988 (1920))]
       applied to a claim brought under the Merchant Marine Act in state court); Mitchell v. Clark,
       110 U.S. 633, 641 (1884) (holding that federal limitations period applied to federal action
       commenced in state court, reasoning, “The suit being one which, under the act of congress,
       could be removed into the courts of the United States, congress could certainly prescribe for
       it the law of limitations for those courts. *** Otherwise there would be two rules of

                                                 -7-
       limitation of actions in different courts holding pleas of the same cause.”); Annotation,
       Conflict Between Federal and State Statutes of Limitations, 82 A.L.R. 808 (1933) (“In
       practically all cases where the question was given a thorough consideration, the decision has
       been that, where there is a conflict between a Federal and state statute of limitations, the
       former will control and govern the action to the exclusion of the latter.”); see also Holmberg
       v. Armbrecht, 327 U.S. 392, 395 (1946) (“If Congress explicitly puts a limit upon the time
       for enforcing a right which it created, there is an end of the matter. The Congressional statute
       of limitations is definitive.”). Thus, state statutes of limitations generally do not fall under
       the category of “neutral state rule[s] regarding the administration of the courts.” The only
       exceptions are (1) where Congress has not designated a limitations period (Mydlach, 226 Ill.
       2d at 316 (“Where a federal statute fails to specify a limitations period for suits under it,
       ‘courts apply the most closely analogous statute of limitations under state law.’ ” (quoting
       DelCostello, 462 U.S. at 158))), and (2) where Congress has expressly directed otherwise
       (see DelCostello, 462 U.S. at 158 n.12 (“In some instances, of course, there may be some
       direct indication in the legislative history suggesting that Congress did in fact intend that
       state statutes should apply.”)).
¶ 23       One reason underlying the application of federal limitations periods to federal causes of
       action is the interest in the uniform application of federal law. See Engel, 271 U.S. at 39
       (reasoning that Congress, by specifying a limitations period, did not intend “to permit the
       uniform operation of the Merchant Marine Act to be destroyed by the varying provisions of
       the State statutes of limitation”); see also Burnett v. New York Central R.R. Co., 380 U.S.
       424, 433 (1965) (declining to allow a state saving statute to apply to an action brought under
       Federal Employers’ Liability Act, because doing so “would defeat the aim of a federal
       limitation provision designed to produce national uniformity”); Stephan v. Selvic Marine
       Towing Co., 201 Ill. App. 3d 554, 559 (1990) (holding that, under Burnett, the Illinois saving
       statute is not applicable to a federal Jones Act claim filed in Illinois state court).
¶ 24        We also point out that Illinois state courts routinely enforce federal limitations periods
       when hearing federal causes of action under statutes that contain time limitations. See, e.g.,
       Axe v. Norfolk Southern Ry. Co., 2012 IL App (5th) 110277, ¶ 1 (applying federal limitations
       period to claim under Federal Employers’ Liability Act (citing 45 U.S.C. § 56 (2006)));
       Picciotto v. RGB Riverboat, 323 Ill. App. 3d 708, 709-10 (2001) (applying federal limitations
       period to claim under federal Jones Act (citing 46 U.S.C. § 763(a) (1982))); Ciers v. O.L.
       Schmidt Barge Lines, Inc., 285 Ill. App. 3d 1046, 1052 (1996) (same); Bartoszewski v.
       Village of Fox Lake, 269 Ill. App. 3d 978, 981 (1995) (applying federal limitations period
       to claim under the Federal Fair Labor Standards Act (citing 29 U.S.C. § 255(a) (1988)));
       Zelenka v. City of Chicago, 152 Ill. App. 3d 706, 710 (1987) (applying federal limitations
       period to claim under National Labor Relations Act (citing 29 U.S.C. § 160(b) (1982))).
¶ 25        Defendants’ reliance on the following language from Belleville Toyota, Inc. v. Toyota
       Motor Sales, U.S.A., Inc., 199 Ill. 2d 325, 351 (2002), is inapposite: “Statutes of limitations
       are procedural, merely fixing the time in which the remedy for a wrong may be sought, and
       do not alter substantive rights.” As plaintiff correctly points out, the characterization of a
       statute of limitations as procedural or substantive greatly varies depending upon the context
       of the analysis. See Sun Oil Co. v. Wortman, 486 U.S. 717, 726 (1988) (explaining that there

                                                 -8-
       is not “an equivalence between what is substantive under the Erie doctrine [(Erie R.R. Co.
       v. Tompkins, 304 U.S. 64 (1938))] and what is substantive for purposes of conflict of laws,”
       because the meanings of the terms “substance” and “procedure” depend upon the “particular
       context” and the “purposes for which the dichotomy is drawn”). The court in Belleville
       Toyota stated the above rule of law in the context of a choice-of-law analysis involving
       California and Illinois law. Belleville Toyota, 199 Ill. 2d at 351. Thus, the Belleville Toyota
       court’s statement has no bearing on the issue of whether a statute of limitations is considered
       procedural or substantive in the context of a state court enforcing federal law pursuant to the
       supremacy clause.
¶ 26       We next address defendants’ argument that a statement by the Supreme Court in Mims
       suggests that the Court would favor the “opt out” approach to interpreting the TCPA’s “if
       otherwise permitted” language, which, according to defendants, would support applying the
       shorter Illinois statute of limitations to TCPA claims. In Mims, the Court stated: “[B]y
       providing that private actions may be brought in state court ‘if otherwise permitted by the
       laws or rules of court of [the] State’ [citation], Congress arguably gave States leeway they
       would otherwise lack to ‘decide for [themselves] whether to entertain claims under the
       [TCPA]’ [citation].” Mims, 565 U.S. at ___, 132 S. Ct. at 751.
¶ 27       Initially, we point out that, even if the quoted language from Mims were a definitive
       endorsement of the “opt out” approach, we would disagree with defendants that this would
       require application of the shorter Illinois statute of limitations to private TCPA claims. As
       stated above, the “opt out” approach interprets the “if otherwise permitted” language as
       permitting states to pass legislation that specifically would prohibit private TCPA claims in
       state courts. Italia Foods, 2011 IL 110350, ¶ 35. Even were we to follow this approach, we
       would not consider the Illinois two-year statute of limitations for actions for statutory
       penalties, which went into effect on July 1, 1982 (see Pub. Act 82-280 (eff. July 1, 1982)
       (adding section 13-202 to the Code)), to be directed specifically at the TCPA, which was
       enacted in 1991 (see Telephone Consumer Protection Act of 1991, Pub. L. No. 102-243, 105
       Stat. 2394). In other words, Illinois did not “opt out” of the TCPA by enacting a statute of
       limitations in 1982.
¶ 28       However, the language from Mims quoted by defendants is by no means a definitive
       endorsement of the “opt out” approach. The Court stated that “Congress arguably gave
       States leeway they would otherwise lack.” (Emphasis added.) Mims, 565 U.S. at ___, 132 S.
       Ct. at 751. In a footnote, the Court explained that, because the supremacy clause requires
       states to enforce federal law, “[w]ithout the ‘if otherwise permitted’ language, [citation],
       there is little doubt that state courts would be obliged to hear TCPA claims.” Mims, 565 U.S.
       at ___ n.12, 132 S. Ct. at 751 n.12. The Court was not engaging in a full analysis of the
       proper interpretation of the statutory language.
¶ 29       Moreover, the language defendants quote from Mims appears in the context of the
       Supreme Court addressing the argument that Congress intended for states to have exclusive
       jurisdiction over private TCPA claims. Mims, 565 U.S. at ___, 132 S. Ct. at 750-51. In this
       context, the Court simply was pointing out that, far from making state court jurisdiction
       exclusive, Congress arguably was giving states the opportunity to reject jurisdiction over
       TCPA claims. Mims, 565 U.S. at ___, 132 S. Ct. at 751. The issue before the Court was not

                                                -9-
       whether states could in fact “opt out” of the TCPA if they so chose.
¶ 30        Finally, we agree with plaintiff that, on the whole, the Court’s decision in Mims supports
       the conclusion that the federal catchall statute of limitations should apply to private TCPA
       claims. Prior to the Court’s decision in Mims, several federal courts of appeals, including the
       Eleventh Circuit, which was the lower appeals court in Mims, had held that state courts had
       exclusive jurisdiction over private TCPA claims. See Mims, 565 U.S. at ___, 132 S. Ct. at
       747 (collecting cases). At least one court of appeals had gone so far as to interpret the TCPA
       as the “ ‘functional equivalent of a state law.’ ” Giovanniello v. ALM Media, LLC, 660 F.3d
       587, 592 (2d Cir. 2011) (quoting Gottlieb v. Carnival Corp., 436 F.3d 335, 342 (2d Cir.
       2006)), vacated, ___ U.S. ___, 133 S. Ct. 159 (2012).2 In Mims, the Court rejected the
       reasoning of these cases, concluding that “[b]eyond doubt, the TCPA is a federal law that
       both creates the claim Mims has brought and supplies the substantive rules that will govern
       the case.” Mims, 565 U.S. at ___, 132 S. Ct. at 744-45. Thus, the Court concluded, as with
       any other federal law, federal district courts have federal question jurisdiction pursuant to 28
       U.S.C. § 1331 to hear private TCPA claims. Mims, 565 U.S. at ___, 132 S. Ct. at 748. The
       Court’s determination that the TCPA is “[b]eyond doubt” a federal law that is treated the
       same as any other federal law for purposes of federal question jurisdiction (Mims, 565 U.S.
       at ___, ___, 132 S. Ct. at 744-45, 748), supports the conclusion that, as with any federal law
       enforced in state court pursuant to the supremacy clause, a federal limitations provision
       provided by Congress must be applied, absent an unambiguous direction to the contrary (see
       DelCostello, 462 U.S. at 158 n.12; Holmberg, 327 U.S. at 395; Engel, 271 U.S. at 38-39).
¶ 31        Finally, we address defendants’ argument that, because the TCPA is silent as to an
       applicable limitations period, and because the four-year federal catchall statute of limitations
       purportedly does not apply to TCPA claims, we must apply the most analogous state statute
       of limitations, which, according to defendants, is Illinois’s two-year statute of limitations for
       actions for statutory penalties.
¶ 32        Defendants are correct that the practice of “limitations borrowing” permits state courts
       or federal district courts to apply the most analogous state statute of limitations to claims
       brought under federal statutes that are silent as to limitations periods.3 Mydlach, 226 Ill. 2d
       at 316. Defendants also are correct that the TCPA itself does not contain a limitations period.
       However, this does not end the inquiry, because, as plaintiff argues, when Congress enacted


               2
                 Notably, the Supreme Court vacated the Second Circuit’s decision in Giovanniello and
       remanded with directions to reconsider its decision in light of Mims. Giovanniello, ___ U.S. ___,
       133 S. Ct. 159. The Second Circuit in Giovanniello had held that Connecticut’s state statute of
       limitations applied to TCPA claims when heard in federal district court under an exercise of diversity
       jurisdiction. Giovanniello, 660 F.3d at 593.
               3
                 Notably, however, the Supreme Court has held that the practice of limitations borrowing
       does not require lower courts to adopt an analogous state limitations period where “the operation of
       [the] state limitations period would frustrate the policies embraced by the federal enactment.” Lampf,
       Pleva, Lipkind, Prupis & Petigrow v. Gilbertson, 501 U.S. 350, 355-56 (1991). In that situation,
       lower courts may look to federal law for a suitable limitations period. Lampf, 501 U.S. at 356.

                                                   -10-
       28 U.S.C. § 1658, it essentially abolished the practice of limitations borrowing for actions
       arising under federal statutes enacted after December 1, 1990. Jones, 541 U.S. at 379-82;
       North Star Steel Co. v. Thomas, 515 U.S. 29, 34 n.* (1995). The issue we must resolve is
       whether Congress intended for the federal catchall statute of limitations codified at 28 U.S.C.
       § 1658(a) to apply to private claims under the TCPA. We turn to out-of-state cases for
       guidance on this issue.
¶ 33       As plaintiff points out, a number of states have addressed the issue of which statute of
       limitations applies to TCPA claims brought in state court.4 By our count, six states have
       determined that the four-year federal catchall statute of limitations codified at 28 U.S.C.
       § 1658(a) applies, and three have determined that a shorter state statute of limitations applies.
       Compare Sznyter v. Malone, 66 Cal. Rptr. 3d 633, 644 (Cal. Ct. App. 2007) (holding that the
       four-year federal catchall statute of limitations applies to TCPA claims in state court),
       Anderson Office Supply, Inc. v. Advanced Medical Associates, P.A., 273 P.3d 786, 795 (Kan.
       Ct. App. 2012) (same), Worsham v. Fairfield Resorts, Inc., 981 A.2d 24, 33 (Md. Ct. Spec.
       App. 2009) (same), Zelma v. Konikow, 879 A.2d 1185, 1190 (N.J. Super. Ct. App. Div.
       2005) (same), Stern v. Bluestone, 850 N.Y.S.2d 90 (N.Y. App. Div. 2008) (same), rev’d on
       other grounds, 911 N.E.2d 844 (N.Y. 2009), and Jemiola v. XYZ Corp., 126 Ohio Misc. 2d
       68, 2003-Ohio-7321, 802 N.E.2d 745, at ¶ 7 (Ct. Com. Pl. 2003) (same), with Edwards v.
       Emperor’s Garden Restaurant, 130 P.3d 1280, 1287 (Nev. 2006) (per curiam) (holding that
       state statute of limitations applies to TCPA claims in state court), Weitzner v. Vaccess
       America Inc., 5 Pa. D. & C.5th 95 (Ct. Com. Pl. 2008) (same), and David L. Smith &
       Associates, LLP v. Advanced Placement Team, Inc., 169 S.W.3d 816, 823 (Tex. Ct. App.
       2005) (same).
¶ 34       Those states that have determined that the four-year federal catchall statute of limitations
       applies to TCPA claims brought in state court have relied heavily on the Supreme Court’s
       decision in Jones.5 In Jones, which provides “the leading interpretation” of the federal
       catchall statute of limitations (Sznyter, 66 Cal. Rptr. 3d at 640), the Supreme Court addressed
       the issue of whether the catchall limitations period applied to a claim brought under 42
       U.S.C. § 1981, which had been amended by the Civil Rights Act of 1991 (Pub. L. No. 102-
       166, 105 Stat. 1071). Jones, 541 U.S. at 371. The Court in Jones interpreted the catchall
       statute of limitations broadly and concluded that it applies to any cause of action that is
       “made possible by a post-1990 enactment,” including, as in Jones, an amendment to a
       preexisting statute. Jones, 541 U.S. at 380-82.
¶ 35       Relevant to the issue before us, the Court in Jones justified its broad interpretation of the
       catchall statute of limitations by discussing the problematic history of “limitations


               4
               Defendants do not cite or discuss a single one of these out-of-state cases in either their
       opening brief or their reply brief.
               5
                 In only one of the six cases cited above did the court not rely at all on Jones. The case was
       Jemiola, in which the Court of Common Pleas of Ohio simply asserted, with no supporting analysis,
       that the four-year federal catchall statute of limitations applied. Jemiola, 126 Ohio Misc. 2d 68,
       2003-Ohio-7321, 802 N.E.2d 745, at ¶ 7.

                                                   -11-
       borrowing,” which is the practice of borrowing an analogous state statute of limitations when
       a federal statute is silent as to a limitations period. The court described the absence of
       limitations periods in federal statutes as a “ ‘void which is commonplace in federal statutory
       law’ ” (Jones, 541 U.S. at 377 (quoting Board of Regents of the University of the State of
       New York v. Tomanio, 446 U.S. 478, 483 (1980))), and declared that the “void ha[d] spawned
       a vast amount of litigation” and had “ ‘consume[d] the time and energies of judges but ***
       [had done] little to advance the cause of justice’ ” (Jones, 541 U.S. at 377, 379-80 (quoting
       Sentry Corp. v. Harris, 802 F.2d 229, 246 (7th Cir. 1986))). The problems with limitations
       borrowing noted by the Court included the difficulties of determining which state statute of
       limitations was the most appropriate to apply to a federal claim, determining whether the law
       of the forum or that of the situs controlled, and determining whether federal or state law
       controlled when an action was commenced or when a limitations period was tolled. Jones,
       541 U.S. at 378-79. Additionally, the Court noted, the practice led to uncertainty for
       plaintiffs and defendants due to “[i]nterstate variances” in limitations periods. Jones, 541
       U.S. at 379. According to the Jones Court, the fact that this problematic history had
       motivated Congress to enact a catchall statute of limitations “strongly support[ed] an
       interpretation [of section 1658] that fills more rather than less of the void that has created so
       much unnecessary work for federal judges.” Jones, 541 U.S. at 380.
¶ 36       In Zelma, the Superior Court of New Jersey, Appellate Division, reasoned that the
       Supreme Court’s broad interpretation in Jones of the federal catchall statute of limitations
       required a narrow interpretation of the language “if otherwise permitted by the laws or rules
       of court of a State” contained in section 227(b)(3) of the TCPA. (Internal quotation marks
       omitted.) Zelma, 879 A.2d at 1188. The court stated, “Consistent with Jones, we hesitate to
       read general language of exception [contained in the TCPA] to infer that Congress intended
       to create new ‘voids’ in federal law governing limitations periods and [to] reintroduce the
       difficulties and confusion that § 1658 was designed to eliminate.” Zelma, 879 A.2d at 1188.
       Similarly, in Worsham, the Court of Special Appeals of Maryland discussed Jones and then
       stated:
           “The TCPA was enacted just a few months after Congress adopted a provision that was
           supposed to provide a uniform statute of limitations for all subsequently enabled federal
           causes of action. It seems highly unlikely that, when Congress enacted the TCPA in
           1991, it intended to engender more of the same problems that were caused by borrowing
           state limitations provisions prior to the 1990 enactment of 28 U.S.C. § 1658.” Worsham,
           981 A.2d at 33.
       In Anderson Office Supply, the Court of Appeals of Kansas found the reasoning of the courts
       in Zelma and Worsham to be persuasive and further explained that the potential for the
       problems associated with limitations borrowing exists whether a TCPA claim is brought in
       state court or in federal district court. Anderson Office Supply, 273 P.3d at 795.
¶ 37       By contrast, those courts that have concluded that shorter state statutes of limitations
       apply to private TCPA claims brought in state court have relied on what they view as
       straightforward interpretations of 28 U.S.C. § 1658(a) and of section 227(b)(3) of the TCPA.
       The courts reasoned that 28 U.S.C. § 1658 provides that “[e]xcept as otherwise provided by
       law, a civil action arising under an Act of Congress enacted after the date of the enactment

                                                 -12-
       of this section may not be commenced later than 4 years after the cause of action accrues”
       (emphasis added) (28 U.S.C. § 1658(a) (2006)). Edwards, 130 P.3d at 1286; Weitzner, 5 Pa.
       D. & C.5th at 124; David L. Smith & Associates, 169 S.W.3d at 822. They then conclude that
       section 227(b)(3) of the TCPA “otherwise provides” that private TCPA claims may be
       brought in state courts only “if otherwise permitted by the laws or rules of court of a State.”
       (Internal quotation marks omitted.) Edwards, 130 P.3d at 1286 n.26; Weitzner, 5 Pa. D. &
       C.5th at 126; David L. Smith & Associates, 169 S.W.3d at 823. Finally, they concluded that
       a state statute of limitations is one such rule that may bar the enforcement of a private TCPA
       claim. Edwards, 130 P.3d at 1287; Weitzner, 5 Pa. D. & C.5th at 126; David L. Smith &
       Associates, 169 S.W.3d at 823.
¶ 38        One problem with the cases that have concluded that shorter state statutes of limitations
       apply to TCPA claims is that the cases seem to ignore, without explanation, supremacy
       clause case law that suggests the opposite conclusion. In David L. Smith & Associates, for
       example, the Court of Appeals of Texas went so far as to reason that in the “ ‘reverse-Erie’ ”
       situation of a federal claim being heard in state court, state procedural laws, including state
       statutes of limitations, apply. David L. Smith & Associates, 169 S.W.3d at 822. The Texas
       court overlooked that, under the Erie doctrine, state statutes of limitations “so intimately
       affect recovery or non-recovery” under state-created rights that federal courts must enforce
       them along with a state’s substantive law. Guaranty Trust Co. of New York v. York, 326 U.S.
       99, 110 (1945). The Texas court provided no explanation for why, in the “reverse-
       Erie” situation of a federal claim being heard in state court, a federal statute of limitations
       would not likewise “so intimately affect recovery or non-recovery” under a federally created
       right that it should be enforced along with the federal substantive law. Indeed, the Supreme
       Court has stated that, “[j]ust as federal courts are constitutionally obligated to apply state law
       to state claims [under the Erie doctrine], [citation], so too the Supremacy Clause imposes on
       state courts a constitutional duty ‘to proceed in such manner that all the substantial rights of
       the parties under controlling federal law [are] protected.’ ” Felder, 487 U.S. at 151 (quoting
       Garrett v. Moore-McCormack Co., 317 U.S. 239, 245 (1942)); see also McAllister, 357 U.S.
       at 228 (Brennan, J., concurring) (“[W]here a federal statute establishes a limitation period
       for the enforcement of federal rights, which period is an integral part of the right created, that
       limitation must be applied in actions brought in state courts, whether the state statute be
       longer [citation], or shorter [citation].”).
¶ 39        The cases applying state statutes of limitations to TCPA claims also have ignored,
       without explanation, that the Supreme Court has never held that a state statute of limitations
       falls within the category of a “neutral state rule regarding the administration of the courts.”
       Similarly, the cases have ignored McAllister, Engel, and Mitchell, in which the Supreme
       Court held that federal limitations periods applied to federal claims brought in state courts.
       McAllister, 357 U.S. at 224; Engel, 271 U.S. at 38-39; Mitchell, 110 U.S. at 641. They also
       have ignored the Supreme Court’s declaration that, when Congress provides a limitations
       period, it is “definitive.” Holmberg, 327 U.S. at 395.
¶ 40        A second problem with the cases that have concluded that state statutes of limitations
       apply is that they provide no explanation for why they interpret the statutory language “if
       otherwise permitted by the laws or rules of court of a State” as encompassing state statutes

                                                 -13-
       of limitations that are not specifically directed at TCPA claims. In Edwards, for example, the
       Supreme Court of Nevada simply quoted the phrase “if otherwise permitted by [that state’s]
       laws or rules of court” and then conclusorily asserted that “[o]ne such procedural law” was
       Nevada’s two-year statute of limitations for an action for a statutory penalty. Edwards, 130
       P.3d at 1286-87. We also note that in Weitzner, the Court of Common Pleas of Pennsylvania
       relied in part on the Second Circuit’s characterization of the TCPA as the “ ‘functional
       equivalent of state law,’ ” a characterization that explicitly was rejected by the Supreme
       Court in Mims. Weitzner, 5 Pa. D. & C.5th at 101 (quoting Gottlieb, 436 F.3d at 342). These
       cases provide no reasonable explanation for why Congress would not have intended for 28
       U.S.C. § 1658(a), which applies to statutes enacted after December 1, 1990, to apply to
       private claims brought under the TCPA, which was enacted in 1991.
¶ 41        Having reviewed the out-of-state cases that have addressed the issue of which statute of
       limitations applies to TCPA claims filed in state court, we conclude that the cases that have
       applied state statutes of limitations to private TCPA claims are unpersuasive. Not only do
       they ignore supremacy clause case law that would suggest the opposite conclusion, but they
       offer no reasonable explanation for interpreting the statutory language “if otherwise
       permitted by the laws or rules of court of a State” as encompassing state statutes of
       limitations that are not specifically directed at TCPA claims.
¶ 42        On the other hand, we do find persuasive the out-of-state cases that have relied on Jones
       to conclude that Congress intended for the four-year federal catchall statute of limitations
       codified at 28 U.S.C. § 1658(a) to apply to private TCPA claims. We agree that, given the
       problematic history of limitations borrowing underlying Congress’s enactment of 28 U.S.C.
       § 1658(a), the language “if otherwise permitted by the laws or rules of court of a State”
       contained in the TCPA must be interpreted narrowly. When Congress enacted the TCPA, it
       was cognizant of the recently enacted 28 U.S.C. § 1658(a) and easily could have provided
       that section 1658(a) would not apply to TCPA claims filed in state court. However, Congress
       did not do so. We decline to interpret the nonspecific statutory language “if otherwise
       permitted by the laws or rules of court of a State” to be an unambiguous direction from
       Congress to refrain from applying the federal catchall statute of limitations to TCPA claims.
¶ 43        Not only do we find persuasive the out-of-state cases that have applied the federal
       catchall statute of limitations to TCPA claims, we also conclude that our supreme court’s
       analysis in Italia Foods dictates this result. As we discussed above, applying a shorter state
       statute of limitations to private TCPA claims brought in Illinois state courts would require
       us to ignore supremacy clause case law that supports the opposite conclusion. Thus, applying
       the state statute of limitations also would require us to interpret the statutory language “if
       otherwise permitted by the laws or rules of court of a State” more broadly than our supreme
       court in Italia Foods interpreted it. In other words, because our supreme court has interpreted
       this statutory language as simply an acknowledgment of well-established supremacy clause
       jurisprudence, and because a state court enforcing federal law pursuant to the supremacy
       clause generally must apply a federal statute of limitations where Congress has provided one,
       we are compelled to conclude that Illinois state courts must apply the four-year federal
       catchall statute of limitations to private TCPA claims.
¶ 44        We also reject defendants’ argument that the Supreme Court’s reasoning in Jones is

                                                -14-
       irrelevant in the context of TCPA claims brought in state courts because, according to
       defendants, the problems associated with limitations borrowing are unique to federal courts.
       As the Kansas court in Anderson Office Supply reasoned, the problems associated with
       limitations borrowing exist whether a federal claim is brought in state court or in federal
       district court. Anderson Office Supply, 273 P.3d at 795; see also Mydlach, 226 Ill. 2d at 316-
       17 (involving limitations borrowing in the context of a federal claim brought in Illinois state
       court). Furthermore, we find defendants’ argument ironic considering that they are asking
       us to engage in limitations borrowing in this case. Indeed, were we to agree with defendants
       that the federal catchall statute of limitations did not apply to TCPA claims brought in
       Illinois state courts, we would then have to decide which state statute of limitations should
       apply, the difficulty of which would be a prime example of the problems associated with
       limitations borrowing.

¶ 45                                     CONCLUSION
¶ 46       For the foregoing reasons, we answer the first certified question in the negative. As to the
       second certified question, we conclude that the four-year federal catchall statute of
       limitations codified at 28 U.S.C. § 1658(a) applies to private TCPA claims filed in Illinois
       state courts.

¶ 47      Certified questions answered.




                                                -15-